Exhibit 10.1

UNSECURED PROMISSORY NOTE







Principal Amount:  $250,000.00

Issue Date:  November 23, 2009

    Palm Beach County, Florida







FOR VALUE RECEIVED, Hawk Systems, Inc., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of Cresta Capital Strategies, LLC (the
“Lender”), with its principal address at 1175 Walt Whitman Road, Ste. 100,
Melville, NY 11747 (Lender and all other or subsequent holders of this Note
being sometimes referred to as the “Holder”), the principal sum of Two Hundred
Fifty Thousand Dollars ($250,000.00) (the “Loan”) together with interest on the
unpaid principal amount until paid in full, upon the following terms:




1.

Interest. The aggregate unpaid principal balance of the Loan shall bear interest
at a rate of eight percent (8.0%) per annum (non-compounded) calculated on a
365/366 day year, as applicable.

2.

Payment Terms.  The Borrower agrees to pay the unpaid principal balance of this
Note and all accrued and unpaid interest on the date that is the earlier of (i)
one (1) year from the Issue Date of this Note as set forth above, or (ii) ten
(10) business days from the date of closing by Borrower of any equity financing
in the aggregate of not less than Two Million Five Hundred Thousand Dollars
($2,500,000) (the “Maturity Date”).  Borrower may prepay all or any part of
interest or principal at any time without penalty.

3.

Event of Default. The occurrence of any of the following events of default
(“Event of Default”) shall, at the option of the Holder hereof, make all sums of
principal and interest then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable, upon written demand from Holder,
which Event of Default has not been cured within sixty (60) calendar days of
receipt by Borrower of such written demand:

(a)

Failure to Pay Principal and Interest.  The Borrower fails to pay the entire
principal and any accrued and unpaid interest due hereunder on the Maturity
Date.  




(b)

Bankruptcy. Filing by the Borrower, or their affiliate, of a voluntary petition
under the United States Bankruptcy Code, or under any other insolvency act or
law, state or federal, now or hereafter existing; or any action indicating the
Borrower’s consent to, approval of, or acquiescence in, any such petition or
proceeding; or the Borrower’s consent to the appointment of a receiver or
trustee for all or a substantial part of their respective properties; or the
making of an assignment to the benefit of the creditors on behalf of the
Borrower.




(c)

Insolvency Etc. Filing of an involuntary petition against the Borrower under the
United States Bankruptcy Code, or under any other insolvency act or law, state
or federal, now or hereafter existing; or the involuntary appointment of a
receiver or trustee for all or a substantial part of the Borrower's property; or
the issuance of a warrant of attachment, execution or similar process against
any substantial part of such properties, which remains undismissed, unbonded or
undischarged ninety (90) days’ after issuance.








--------------------------------------------------------------------------------

Failure of the Holder, for any period of time or on more than one occasion, to
exercise its option to accelerate the Maturity Date shall not constitute a
waiver of the right to exercise the same at any time during the continued
existence of any Event of Default or any subsequent Event of Default.




4.

Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.  

5.

Miscellaneous.

(a)

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery addressed as set forth below or to such other
address as such party shall have specified most recently by written notice.  Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be: (i) if to the Company, to: Hawk
Systems, Inc., 777 South Flagler Drive Suite 800-West Tower, West Palm Beach,
Florida  33401, with a copy by telecopier only to: Greenberg Traurig, P.A., 5100
Town Center Circle, Suite 400, Boca Raton, FL 33486, Attn: Bruce C. Rosetto,
Esq., Telecopier: (561) 367-6225, and (ii) if to the Holder, at the address of
the Holder set forth above.

(b)

Entire Agreement; Assignment.  This Note represents the entire agreement between
the parties hereto with respect to the subject matter hereof and may be amended
only by a writing executed by both parties.  Neither the Borrower nor the Holder
have relied on any representations not contained or referred to herein.  This
Note may not be assigned by Holder or Borrower at any time without prior written
consent of the other party.  This Note will be binding in all respects upon
Borrower and inure to the benefit of Holder and its permitted successors and
assigns.

(c)

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction.  Any action brought by either party against the other concerning
the transactions contemplated by this Note shall be brought only in the civil or
state courts of New York or in the federal courts located in Suffolk County, New
York.  In the event that any provision of this Note or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.





2




--------------------------------------------------------------------------------

(d)

Waiver of Jury Trial.  TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH OF THE PARTIES HEREBY WAIVES THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS NOTE. THE PARTIES ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS NOTE AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN
THEIR RELATED FUTURE DEALINGS. THE PARTIES WARRANT AND REPRESENT THAT THEY EACH
HAVE HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY IRREVOCABLY WAIVES ITS JURY TRIAL RIGHTS.

(e)

Amendment and Waivers. Any term or provision of this Note may be amended, and
the observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively) by a writing
signed by the Borrower with the consent of the Holder, and such waiver or
amendment, as the case may be, shall be binding upon the Borrower and Holder.
The waiver by Holder of any breach hereof or default in the performance hereof
shall not be deemed to constitute a waiver of any other default or any
succeeding breach or default.

(f)

Injunctive Relief, Consent to Jurisdiction.  The Holder shall not be entitled to
injunctive relief to prevent or cure breaches of the provisions of this Note.
 Subject to contrary provisions herein, each of the Borrower, Holder and any
signatory hereto in his or her personal capacity hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Nothing in this section shall affect or limit
any right to serve process in any other manner permitted by law.







[Signature Page Follows]




3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered by the Borrower as
of the date and year first above written.







Hawk Systems, Inc.  










­­­­­­­­­­­­­­­­­­­­­­­By:  _/s/ David Coriaty____________________

Name: David Coriaty

Title:  Director













Accepted and Agreed:




By:  __/s/ Michael Mirman_________________________

Name: Michael Mirman

Title:  President

















4


